   8:20-cr-00074-RFR-MDN Doc # 37 Filed: 06/17/21 Page 1 of 1 - Page ID # 85




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR74
                                            )
      vs.                                   )
                                            )
CHARLES RYAN CRONEY,                        )                  ORDER
                                            )
                   Defendant.               )


       For the reasons stated during the telephone hearing held with counsel for the
parties on June 17, 2021, the undersigned magistrate judge finds good cause for a
continuance of the trial in this matter. Accordingly,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [34] is granted, as
follows:

      1. The jury trial, now set for June 21, 2021, is continued to August 23, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 23, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: June 17, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
